Citation Nr: 1227203	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  05-38 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for bilateral hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1976 to January 1980.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for bilateral hammer toes, a herniated disc of L4-L5, and osteoarthritis of the cervical spine.  The RO in Denver presently has jurisdiction over this claim.  In August 2007, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.  

The Board remanded this case for additional development in October 2007 and April 2010.   Specifically, in the October 2007 RO remand, the Board noted that the RO should make efforts to obtain treatment records for the Veteran from Blanchfield Army Community Hospital, and to insure that any request specified that she was treated as a dependent and that the proper identifying information of her spouse was used.  The Board also remanded the claim in October 2007 so that the RO could provide the Veteran with a VA examination addressing the etiology of her cervical and lumbar spine disabilities.  The RO provided the Veteran with a VA examination and also requested the Veteran's service treatment records directly from Blanchfield Army Community Hospital noting that the Veteran was treated as a dependent spouse.  Blanchfield Army Community Hospital responded that the records had been transferred to the National Personnel Records Center (NPRC).  Thus, the RO requested service treatment records from the NPRC, but this time did not note in the request that the Veteran had been treated as a dependent spouse, or specify that the treatment records requested should be from Blanchfield Army Community Hospital.

In April 2010, the Board remanded the claim for a second time, to insure that the RO had made every effort to obtain the Blanchfield Army Community Hospital records from the NPRC with consideration that the Veteran was treated as a dependent spouse.  Thereafter, the Appeals Management Center (AMC) made a request to the NPRC for any treatment records for the Veteran from Blanchfield Army Community Hospital noting that she was treated as a dependent under her spouse.  Her spouse's identifying information was provided.  The NPRC responded that the Veteran's service treatment records had been transferred under her social security number to the RO in Montgomery.  The AMC contacted the RO in Montgomery to determine if they had any service treatment records for the Veteran under her social security number.  However, the Montgomery RO responded that they had no records.  The AMC also again requested the records directly from Blanchfield Army Community Hospital, but received a negative reply.  The Board finds that the directives of the Board remands have been substantially complied with.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (only substantial, not strict compliance with Board remand is required).

In an April 2012 post-remand brief, the Veteran's representative has asserted that the case is not ready for appellate review because the AMC did not issue a supplemental statement of the case (SSOC) after making efforts to obtain the records from Blanchfield Army Community Hospital.  The Board notes that the AMC most recently considered the claims on appeal when an SSOC was issued in November 2011, with a copy provided to the Veteran's representative.  The November 2011 SSOC noted, in pertinent part, the RO's efforts to obtain the Veteran's treatment records from the Blanchfield Army Community Hospital, and also noted that VA treatment records from the VAMC in Charleston were reviewed dated up to July 2011.  

Additional electronic records from the VAMC in Charleston were received by the AMC subsequent to the November 2011 SSOC and prior to the transfer of the claims file to the Board in January 2012.  Most of the evidence included duplicate copies of treatment records that had already been considered.  Of the few records that were dated after the last July 2011 VA treatment record noted on the November 2011 SSOC, most were unrelated to the claims on appeal.  There were, however, a few treatment records dated in August 2011 and December 2011 noting the Veteran's complaints pertaining to her back pain.  While this evidence is relevant to the issues on appeal, the Board finds that a remand to the RO for another SSOC is not required.  See 38 C.F.R. §§ 19.31, 19.37 (2011).  Specifically the Veteran's complaints documented on the August 2011 and December 2011 treatment records are essentially cumulative of the information the RO has already considered with respect to the back disability.  On the other hand, the treatment record dated in December 2011 addressing the hammertoe disability contains new evidence pertinent to that claim.  Thus, the Board's decision below addresses only the cervical spine and lumbar spine issues on the merits.

The issues of entitlement to benefits pursuant to provisions of 38 U.S.C.A. § 1151 for toe surgery at the VAMC in Denver, and service connection for chronic colon polyps, chronic constipation, secondary to back pain, pain and swelling in both feet, anemia, depression, and posttraumatic stress disorder have been raised by the record in a statement submitted on a VA Form 21-4138 in September 2011, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of service connection for bilateral hammertoes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that the Veteran's lower back disorder is not related to her active duty service.

2.  The competent and probative evidence of record shows that the Veteran's cervical spine disorder is not related to her active duty service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  A cervical spine disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in November 2004, March 2006, and December 2007 informed the Veteran of all five elements required by 38 C.F.R. § 3.159(b), as stated above.  The claims were readjudicated in SSOCs dated from June 2007 to November 2011, thereby curing any defect in the timing requirement pursuant to Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist, VA obtained the Veteran's service treatment records and copies of the Veteran's private and VA treatment records.  While it is not clear if all of the Veteran's service records have been obtained, the NPRC has indicated that they have sent all requested service records pertaining to the Veteran.  The RO notified the Veteran that it was unable to obtain her service records and gave her an opportunity to supplement the record.  Thus, to the extent that any of her service treatment records are actually outstanding, she has been so notified and given an opportunity to respond, pursuant to 38 C.F.R. § 3.159(e).

The RO also obtained the Veteran's SSA records including the decision and supporting documents, as well as her post-service military hospital records, including from William Beaumont Army Medical Center, Peterson Air Force Base Medical Clinic, Womack Army Medical Center, and Blanchfield Army Community Hospital.  The RO also provided the Veteran with a VA examination in October 2009.  The examination report obtained contains sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).   

The Veteran has asserted that she received additional treatment at Blanchfield Army Community Hospital from 1980 through 1987.  The RO has made multiple requests to obtain these records from both Blanchfield Army Community Hospital and the NPRC, including using the Veteran's spouse's identifying information, as the Veteran was a dependent spouse at that time.  Blanchfield Army Community Hospital and the NPRC have both indicated that they do not have the pertinent records.  The NPRC has responded that the Veteran's service treatment records were sent to the RO in Montgomery under her social security number.  The RO in Montgomery has stated that they do not have any records for the Veteran.  A formal finding of unavailability of the Blanchfield Army Community Hospital records from 1980 to 1987 was made in September 2010.  The RO has kept the Veteran apprised of its efforts to obtain all records from Blanchfield Army Community Hospital, including in the most recent letter dated in September 2010, pursuant to 38 C.F.R. § 3.159(e).  Thus, the Board finds that the RO has made every necessary effort to obtain all available records pertinent to the Veteran's claim.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which she presented oral argument in support of her service connection claim for disabilities of the cervical and lumbar spine.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the service connection claim for the cervical spine and lumbar spine disability.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for service connection.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered her treatment history of her symptoms since service.  Moreover, the Veteran's representative provided all the elements of a service connection claim during the hearing, thus demonstrating that the representative, and therefore also the Veteran, understood what was necessary to substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service connection

The Veteran seeks service connection for disabilities of the lumbar spine and cervical spine.  She testified at the August 2007 Board hearing that she injured her back and neck when she fell down some stairs in service.  Specifically she recalled that she was in Germany in 1977 and she fell down a long stairway and landed in a sitting position on the bottom step.  The Veteran's representative indicated that the Veteran was told in service that she had a bruised spine and that she was treated with muscle relaxants and pain pills.  

The Veteran's husband, whom she married in 1979, two years after the injury in service, submitted a statement in February 2007 that he witnessed the Veteran's accident and that it occurred on October 26, 1977.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The service treatment records show that in October 1977 the Veteran fell down stairs on her back.  She had pain along the back and coccyx.  Physical examination showed sacroiliac tenderness and spasms.  She had full range of motion and a negative straight leg raise test.  Deep tendon reflexes also were within normal limits.  X-rays were negative.  The impression was lumbosacral strain.  

In November 1979 the Veteran complained of pain in the right medial back area adjacent to the scapula.  The impression was muscle spasm.  

The Veteran later elected not to undergo a medical examination prior to separation in January 1980.  Her DD Form 214 shows the reason for her discharge was pregnancy.

The service treatment records are negative for any findings related to the cervical spine.  However, the Veteran has indicated that when she fell injuring the back, she also suffered a whiplash injury to her neck.

Post-service records show, however, that the Veteran was involved in three motor vehicle accidents in August 1993, September 1994, and January 1996.  After the first motor vehicle accident, a September 1993 physical therapy consult showed the Veteran continued to have lumbosacral pain and some left sciatic radiation.  The provisional diagnosis was lumbosacral strain and spasm.  The physical therapy consult report showed the Veteran complained of continuous low back pain mostly during the day and evening, but had been icing.  The assessment was rule-out lumbosacral strain.  

A January 1994 treatment record shows an assessment of L4-L5 discogenic pain.  It also was noted that a CT scan showed a mild bulge (concentric) at L4-L5.  Straight leg raise testing was positive at 30 degrees to the posterior calf.

After the second motor vehicle accident in September 1994, the Veteran complained of low back pain and cervical pain.  She was reportedly rear-ended and after the accident she had a guarded motion of the head (in a soft collar) and arms and a slow guarded gait.  The back was tender at the lumbar paravertebral area and thoracic areas diffusely.  Apparently she was cleared by x-rays in the emergency room.  

Subsequent treatment records dated from September 1994 through June 1995 show continued complaints of low back pain and cervical pain secondary to the motor vehicle accident in September 1994.  A CT scan of the lumbar spine in June 1995 showed an L4-5 disc bulge.  It also was noted at that time that a September 1994 x-ray examination showed loss of the lordosis of the spine.  

The Veteran underwent VA examination in July 1995.  The examiner noted that the Veteran fell down some stairs in service in the barracks and hit the lower part of her back and whipped her neck.  She was reportedly told that she had a back bruise at the lumbosacral and cervical levels, and was treated with muscle relaxants and pain pills.  In 1993 she was involved in an automobile accident and sustained a lower back injury and whiplash again and was treated again with medication and physical therapy.  She was in another automobile accident in 1994 again sustaining injuries to her upper and lower back.  She had to wear a cervical and also a lumbar support brace and underwent physical therapy for a period of about six months.  It was noted that a CAT scan of the lumbosacral spine in April 1995 showed a mild disc bulge and degenerative osteoarthritic changes at L4-5 and L5-S1 levels.  X-rays of the cervical spine in December 1994 were reportedly normal.  On physical examination there was tenderness over the left trapezius muscle and lumbosacral paraspinal musculature.  X-rays of the lumbosacral spine were normal; and x-rays of the cervical spine showed mild degenerative osteoarthritis.  The diagnoses were mild herniated disc at L4-L5 by CT scan; and mild osteoarthritis of the cervical spine by plain film.  No opinion on the etiology of the cervical and lumbar spine disabilities was provided.

The record also shows that the Veteran was in a third motor vehicle accident in January 1996.   An emergency room record in January 1996 shows the Veteran was hit from behind while driving at a moderate speed, spun around, and broadsided.  She was transported fully immobile complaining of neck and back pain.  The Veteran stated that she had a prior history of ruptured disc in the back and neck.  There were no clear objective findings.  The assessment was left trapezius muscle strain.  

Subsequent treatment records dated from February 1996 through December 2001 show continued treatment for neck and back strain, related to the January 1996 motor vehicle accident.  

An April 1997 treatment record shows complaints of chronic neck, upper back, and lower back pain since a motor vehicle accident in June 1996.  An August 1997 treatment record shows the Veteran had chronic waxing and waning upper back pain since a motor vehicle accident in January 1996.  A September 1999 treatment record also notes the Veteran complained of chronic upper thoracic and cervical spine pain status post motor vehicle accident in 1996.  In July 2000, a private treatment record shows the Veteran complained of acute flares of back pain that had commenced in 1996 and was requesting physical therapy.  A March 2001 physical therapy request notes the Veteran's report that her present cervical and lumbar spine disabilities started in 1996.  A May 2001 MRI report of the cervical spine shows degenerative changes of the cervical spine with a small posterior central disc protrusion at C6-7 of questionable clinical significance.  On a December 2001 private psychological evaluation, the Veteran also related a history of neck and back pain to a motor vehicle accident she was in involved in six years prior.

In January 2002 the Veteran started receiving SSA disability benefits with a primary diagnosis of disorders of the back, discogenic and degenerative; and a secondary diagnosis of disorders of the muscle, ligament, and fascia.  The SSA decision noted that the Veteran had a history of whiplash injury in 1996 with subsequent courses of physical therapy, steroid injections, and acupuncture, and chiropractic care with only temporary pain relief.

A March 2002 treatment record notes the Veteran complained of chronic neck and back pain.  She had a history of injury to her low back with a fall down stairs and three motor vehicle accidents.  An October 2002 private treatment record shows the Veteran complained of back pain since 1996. A November 2002 treatment record shows the Veteran was there for evaluation of multiple musculoskeletal pain problems, and numbness and tingling with radiation of pain in the right upper and lower extremity.  The Veteran stated that she believed the problem began with a motor vehicle accident, which occurred in 1996.  Before that she also had two other motor vehicle accidents that probably contributed to her present situation.  In April 2003, the Veteran complained of intermittent back problems for the past six years.

Later VA treatment records dated in 2004 and 2005 show the Veteran was primarily relating her back and neck problems back to the 1970s.  A December 2004 VA treatment record shows an assessment of chronic low back pain since 1978.  A January 2005 VA treatment record shows the Veteran stated she was having right hip pain that radiated down to the leg since back problems in 1979, when she fell down stairs.  A March 2005 VA treatment record shows an assessment of chronic back pain disorder for 25 years.  X-rays of the cervical and lumbar spines in December 2004 reportedly showed degenerative disc disease and spondylosis.  In August 2005, a VA mental health treatment record notes the Veteran reported that she fell down the stairs when living in the barracks during military service and that she was told she had twisted something in her lower back.  She indicated that she has been treated on bedrest off and on since that time.  

In November 2005, the Veteran reportedly sustained injury to her neck again after falling down some stairs.  However, she later admitted that she had lied and that her husband had caused her injuries but that she was now safe.  

She continued to receive treatment for her neck and back problems through December 2011.  An August 2011 VA treatment record shows she related she had had back pain for 20 years (which would have been in 1991).

The Veteran underwent a VA examination in October 2009 to determine the etiology of her neck and back disabilities.  The Veteran reported that the onset of her lumbosacral spine and cervical spine disorders was in 1977 when she fell down stairs.  She reported that she had pain every day and all day.  She also stated that she was medically retired secondary to her low back condition.  The examiner physically examined the Veteran and gave an impression of chronic lumbosacral spine strain and chronic cervical spine strain.  The examiner went on to note the Veteran's history, including her documented fall in October 1977 when she was diagnosed with strain; and then her complaints of an achy back and spasm in November 1979.  The examiner also documented her post-service injuries including the three motor vehicle accidents from 1993 to 1996.  The examiner noted that she had been seen only twice in service for her back and neck problems, but had been seen an abundant amounts of time for low back and neck issues all related to motor vehicle accidents.  Thus, the examiner found that the Veteran's neck and back conditions were not related to the service, as there was no documentation for a neck or a back condition from 1979 until after she had her first motor vehicle accident in August 1993.  The examiner found that the neck and back disorders were clearly related to the three motor vehicle accidents that she sustained after 1993, as this is reflected in her multiple visits for neck and back pain after that time. 

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's lower back disorder and cervical spine disorder are not related to any event in service.  In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between any current lower back disorder and cervical spine disorder and her military service are the Veteran's assertions. 

The Board acknowledges that the Veteran is competent to report that she has continued to experience symptoms in her lower back and cervical spine since her fall down the stairs in 1977.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that she was told that she had bruised her spine in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

It is within the Veteran's realm of personal knowledge whether she was treated for her back and neck in service, and has continued to experience symptomatology in her back and neck since that time.  The Veteran has submitted inconsistent statements, however, regarding the onset of her neck and back disorder after service, which undermines the credibility of her statements regarding ongoing symptomatology.

After the Veteran's original injury in the military, she is not shown as having had any problems with her neck or back until the first post-service motor vehicle accident occurred in 1993.  She went on to have two additional motor vehicle accidents in 1994 and 1996, and during each accident, she reportedly injured her neck and back again.  The Veteran stated on multiple treatment records dated from 1996 to 2001 that she related her back and neck problems to her 1996 motor vehicle accident.  It was not until 2005, around the time she filed her VA compensation claim, that the Veteran started to assert that her back and neck problems actually started back in the 1970s.  As the Veteran's statements regarding the onset of her back and neck pain are not consistent, the Board assigns little probative value to her assertions.

Also, in addition to her statements having little probative value based on their lack of credibility, even if her statements were completely consistent, it does not follow that any present back and cervical spine disability is necessarily related to any demonstrated continuous symptomatology.  While the Veteran is competent to state that she has suffered from back and neck symptomatology since 1977, she is not competent to determine the underlying cause of that back and cervical pain, i.e., degenerative arthritis, bulging disc, etc.  It is also significant that the Veteran has suffered multiple post-service low back and cervical spine injuries by way of motor vehicle accidents, and has received emergency room treatment for her injuries.

The Veteran contends that her current back and cervical disorders are related to her injury in 1977, however, there is no competent medical evidence or opinion to corroborate these contentions. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinions are insufficient to provide the requisite nexus between an in-service injury and any current disability because, as a lay person, she is not competent to establish a medical etiology merely by her own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, her statements regarding the etiology of any low back and cervical spine disorder are merely speculation as to a possible cause as she is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

The Board finds the VA examination report in October 2009 to be more probative as to the etiology of the current lower back and cervical spine disorders.  The examiner reviewed the claims file and examined the Veteran and found that her current low back and cervical spine disorders were not related to her injury in military service but rather the post-service motor vehicle accidents.  The examiner noted that the service treatment records showed she was only seen twice in service for back and neck pain, but that her post-service records showed multiple instances of treatment for the back and neck after her first motor vehicle accident in 1993.  As the examiner reviewed the necessary history and provided a rationale for the opinion that the current low back and cervical spine disorders are not related to the Veteran's military service, the Board finds that the VA examiner's opinion is both competent and probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There are no other medical opinions of record addressing the etiology of the Veteran's lumbar spine and cervical spine disabilities.

Additionally, as the Veteran's first finding of degenerative arthritis of the lumbar spine and cervical spine was in 1995, approximately 15 years after discharge from service, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's current lower back and cervical spine disorders had their onset during active service or are related to any in-service disease, event, or injury.  See 38 U.S.C.A. §  1131.  Accordingly, the Board finds that the criteria for service connection for a lower back and cervical spine disorder are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

 
ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a cervical spine disorder is denied.


REMAND

The last SSOC of record is dated in November 2011 and notes VA treatment records were reviewed through July 2011.  Thus, it appears that additional VA treatment records dated in December 2011, pertaining to the Veteran's complaints of wearing combat boots in service causing her hammertoes and the examiner's assessment of whether the current hammertoe disorder can be related to the military service, have not been reviewed by the RO.  As the Veteran did not waive RO jurisdiction over the additional evidence received by the RO prior to certification to the Board in January 2012, the Board cannot review the evidence in the first instance.  See 38 C.F.R. § 19.37.  Therefore, remand is required for the RO to consider the evidence added to the record since July 2011 and to issue an SSOC.

By way of history, the Veteran testified that she developed hammer toes in service in 1978 and was diagnosed at that time, and later had surgery on her toes in 2004.  However, the service treatment records are negative for any findings related to hammertoes.  In fact, the only pertinent finding related to the feet notes an assessment of tinea pedis in March 1979.  The Veteran declined to undergo an examination at discharge from service in 1980.  Her DD Form 214 shows she was discharged due to pregnancy.  

After service, the first finding of hammertoe was in May 2004.  A VA treatment record shows the Veteran complained of a five year history of hammertoes with progressive pain.  On physical examination several of the toes on both feet, right more so than left, had hammertoe deformities.  The Veteran walked slowly due to pain and wore sandals to relieve the pressure.  The assessment was painful hammertoes.   

A June 2004 VA treatment record shows the Veteran complained of bilateral foot pain for years and that she had 8 hammertoes and corns on her bilateral 5th digits.  It was noted that surgery was scheduled.  In July 2004, the Veteran stated that she initially developed hammertoes while on active duty in her 20s.  She stated that they had become more painful ever since.  She later underwent surgery for her hammertoes in August 2004.  

A March 2005 VA treatment record again reports that the Veteran stated that her hammertoes began while on active duty in her 20s.  She stated that they had become much more painful since then.  She underwent another surgery to correct her hammertoes in March 2005.  The Veteran continued to complain of painful hammertoes and residuals from the hammertoe correction surgeries on VA treatment records dated from March 2005 through December 2011.

Given that the Veteran has stated that she first developed hammertoes in service, and that the record now reflects that the Veteran has related her hammertoes to wearing combat boots in service, a VA examination should be provided to address the etiology of the hammertoe disability, as an examination has never been provided addressing this matter.  The Veteran is competent to state that she first developed problems with her toes in service, and wearing combat boots is consistent with her military service.  As there is an indication that her current bilateral hammertoe disability might be associated with her military service, an examination should be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's treatment records from the Charleston VA Medical Center, dated since December 2011.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

2.  Thereafter, schedule the Veteran for a VA podiatry examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should perform a thorough podiatric evaluation of the Veteran's feet including her bilateral hammertoe disability.  

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hammertoe disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  The examiner should consider the Veteran's lay assertions that she first noticed problems with her feet in service from wearing combat boots. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal with consideration of all additional evidence added to the record since the evidence listed in the last November 2011 SSOC.  If the benefit sought remains denied, issue the Veteran and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


